Exhibit 10.1 ***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT*** AMENDED AND RESTATEDEXCLUSIVE LICENSE AGREEMENT This AMENDED AND RESTATED Exclusive License Agreement (the “Agreement”) is entered into as ofApril 2, 2007, having an effective date of April 5, 2007 (the “Effective Date”) by and between OXIS International, a Delaware corporation (“OXIS”), located at 6040 N. Cutter Circle, Suite 317, Portland OR 97217 and
